Douglas, J.,
dissenting. I dissent from the judgment and opinion of the majority. Subsequent to our May 6, 1998 decision in Buckeye Community Hope Found. v. Cuyahoga Falls (1998), 81 Ohio St.3d 559, 692 N.E.2d 997, appellants filed a motion for reconsideration. However, in granting appellants’ motion, the majority has clearly disregarded the requirements of S.CtPrac.R. XI. Section 2 *549of S.Ct.Prac.R. XI provides that a motion for reconsideration shall be confined strictly to the grounds urged for reconsideration and that the motion “shall not constitute a reargument of the case.” Appellants’ motion is premised upon essentially the same arguments that were initially presented to this court. In fact, the motion contains absolutely nothing that warrants a change from our original decision. The majority, however, in rehearing the cause for whatever undisclosed reasons, has conveniently ignored the requirements of S.Ct.Prac.R. XI. Oh well, so much for the rules!
In any event, I also dissent from the judgment and the opinion of the majority because I cannot agree with the majority’s severe restriction of the sacrosanct right of referendum. What is particularly disturbing is that the majority completely ignores the clear wording of the drafters of Section If, Article II and turns the enabling provision into an affirmative limitation on the right of referendum. I continue to believe that our original decision in Buckeye is correct, is supported by law, and, most importantly, reflects the fundamental precepts upon which our state and country are based. In that regard it is interesting to recall, during this time of the year, July 4, when we celebrate the founding of our country and our Declaration of Independence, that that sacred document contains the words “[t]hat to secure these rights, Governments are instituted among Men, deriving their just powers from the consent of the governed.” (Emphasis added.) Today, the majority tells the citizens of Cuyahoga Falls, and all other communities and citizens likely situated, that what they have voted into their charters means nothing because if the charter provision in question here can be negated by the waving of the four-vote magic wand, then no charter provision is truly sacred. So much for “just powers” being derived “from the consent of the governed.” Given today’s holding, Section 2, Article I of the Ohio Constitution should now read that “[a]ll political power is [no longer] inherent in the people.”
Finally, this case is not about missionaries, separation of powers, length of terms of office, the President, or a “disfavored contract with a school principal.” This case is about Home Rule Charters voted into existence by electors in municipalities all across this state having nothing to do, of course, with the parade of horribles assembled in the concurring opinion. The citizens of a municipality have the authority to establish the means and methods to govern their own affairs.
Accordingly, I dissent. I would deny the motion for reconsideration and follow our decision reported in 81 Ohio St.3d 559, 692 N.E.2d 997, which affirmed the well-reasoned judgment of the court of appeals.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.